USDC IN/ND case 1:20-cv-00474-WCL-SLC document 19 filed 01/27/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CONDRA SMITH,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
                                                 ) Case No.: 1:20-CV-474-WCL-SLC
       -v-                                       )
                                                 )
UNITED STATES DEPARTMENT OF                      )
EDUCATION, et al.,                               )
                                                 )
               Defendants.                       )

        DEFENDANT PIONEER CREDIT RECOVERY INC.’S JOINDER
IN SUPPORT OF DEFENDANT UNITED STATES DEPARTMENT OF EDUCATION’S
      RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

       Defendant Pioneer Credit Recovery, Inc. (“PCR”) hereby submits its joinder in support of

Defendant United States Department of Education’s (“ED”) Response in Opposition to Plaintiff’s

Motion to Remand (the “Response”) [Dkt. #17], and states:

       1.      PCR joins in the arguments made by ED in its Response, which correctly notes that

removals made pursuant to 28 U.S.C. § 1442 (governing removal of cases filed against the United

States and its agencies) do not require the consent of other defendants under 28 U.S.C. § 1446.

See O’Callaghan v. United States, 686 F. Supp. 2d 826,828 (N.D. Ill. 2010) (“[A] literal reading

of Section 1442 permits removal by the United States without the consent of all defendants.”)

(collecting cases).

       2.      But even if consent was required (and it is not), PCR consents to the removal of

this action and has notified ED of its position regarding same.

       WHEREFORE, the Court should deny Plaintiff’s Motion to Remand, and grant all other

relief the Court deems appropriate.
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 19 filed 01/27/21 page 2 of 2


                                            Respectfully submitted,


                                            /s/ Justin A. Allen
                                            Bonnie L. Martin, IN Atty. No. 20248-18
                                            Justin A. Allen, IN Atty. No. 31204-49
                                            Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                            111 Monument Cir., Suite 4600
                                            Indianapolis, IN 46202
                                            Telephone: (317) 916-2533
                                            Facsimile: (317) 916-9076
                                            bonnie.martin@ogletree.com
                                            justin.allen@ogletree.com

                                            Attorneys for Defendant
                                            Pioneer Credit Recovery, Inc.




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, a copy of the foregoing was filed with the Court

using the Clerk of Court’s CM/ECF system, which by its operation will send notice of this filing

to all counsel of record. A copy of the foregoing was also served by United States Mail, postage

prepaid to the following:

       Condra L. Smith
       3301 Lafayette St.
       Fort Wayne, IN 46806

       Pro-Se Plaintiff



                                                    /s/ Justin A. Allen
